Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
2.		The amendment dated 9/8/2020 is acknowledged and entered into record. Claims 1, 4-6 and 20 have been amended. Claim 13 has been cancelled. Claims 1-12 and 14-20 are currently pending. 

Rejections/Objections withdrawn
3.		Upon consideration of appropriate amendment of acronyms, the objection is withdrawn.
4.		Upon consideration of appropriate clarification and amendment of claim 1, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn. 
5.		Upon consideration of Applicant’s arguments, the rejection under 35 U.S.C. 101 is withdrawn. Applicant points to the aspect of culturing conditionally immortalized human hippocampal progenitor cells in the presence of serum during periods of proliferation and differentiation, as “not at all conventional” and as being “advantageous in providing a consistent cellular background to increase the sensitivity and specificity of the method”. Applicant’s arguments are fully considered and found to be persuasive. As the claimed invention reciting a cell-based in vitro assay comprising culturing conditionally immortalized human hippocampal progenitor cells with patient serum, amounts to “significantly more” than routine and conventional activity in the field, the claims as a whole are eligible under Step 2B of PEG [MPEP 2106.05(d)(I)].


New Rejections – necessitated by current amendment
Claim Rejection - 35 USC § 112-Second paragraph
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.		Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
9.		The phrase “the statistical analysis” in claim 11 is rejected as being indefinite. There is insufficient antecedent basis for this limitation in the claim as there is no recitation of “statistical analysis” in claims 9 or 1 (claim 9 depends from claim 1). (Please note that this issue could be overcome by amending claim 1 to include such limitations, OR amend claim 11 to recite “the probability score” (recited in claim 1, for clarification and precision). Appropriate clarification is required.

Claim Rejection - 35 USC § 103
10.    		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
11.		Claims 1, 5, 8, 12, 14-18, 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Anacker et al (Mol Psych 16: 738-751, 2011), in view of Borsini et al, Abstracts/Brain, Behav Immunity 57, Abstract#1744, page e11, October 2016 (NOTE: Abstract is from 23rd Ann Sci Meet of the PsychoNeuroimmunology Res Soc, 8-11 Jun 2016 (see attached PNIRS Meeting Program, pages 1, 23)) and Kyllönen et al. (Stem Cell Res Ther 4: 1-15, 2013).
12.		The claims are directed to an in vitro cell-based assay, comprising: (a) culturing conditionally immortalized human hippocampal progenitor cells during proliferation, in culture medium comprising serum, obtained from a patient, (b) subsequently culturing said progenitor cells in culture medium comprising the serum during differentiation of the cells, (c) measuring the level of proliferation of the progenitor cells, wherein increase in one or more markers are measured, (d) measuring the average count of the progenitor cells during or after proliferation (e) measuring apoptotic cell death after differentiation, wherein the results of (c) to (e) in a probability score indicates the likelihood a patient with MCI converting to AD (claim 1); wherein: the proliferation period is for 48 hours (claim 5); the differentiation period is up to 7 days (claim 8); the hippocampal progenitor cells are human multipotent hippocampal progenitor cells (claim 12) from the HPC0A07/03C cell line (claim 14); the level of proliferation is determined at the end 
	NOTE: The broadest reasonable interpretation of the claimed assay steps are construed as directed to a general in vitro cell-based assay comprising any patient population. The steps do not require that the patient is having MCI, i.e. the serum (from steps a and b) can be from any patient.
13.		Anacker et al teach the culture protocol using multipotent human hippocampal progenitor cells HPC03A/07, comprising plating the cells, culturing in the presence of EGF, bFGF and 4-hydroxytamoxifen (4-OHT) for 72 hours (proliferation phase), and then without EGF, bFGF and 4-OHT for 7 days (differentiation phase) (claims 1 a, b, 8, 12). The reference also teaches assessing proliferation using the synthetic nucleotide 5` bromodeoxyuridine or BrdU, and determining the number of BrdU positive cells at the end of proliferation period (claims 1 c, d, 8, 15). The reference further teaches assessing differentiation by using neuron specific markers, and counting the number of differentiated cells (after 7 days) (claim 18) (page 739, Materials and methods, cols 1, 2). Anacker et al also teach examining the proliferation of progenitor cells using Ki67 immunocytochemistry (i.e. measuring Ki67 expression using Ki67 antibody) (page 743, col 2, para 2) (claims 15, 16, 17).
14.		Anacker et al do not teach the use of patient serum in the culture medium.
15.		Borsini et al teach that IFN-alpha, a known treatment in chronic hepatitis C virus infection or HCV increases depression. The reference teaches that incubation of HPCs with serum from HCV patients before and after IFN treatment, indicates who will and will not develop depression. The abstract teaches an in vitro cell based assay comprising incubating (culturing) (claim 1, step a; claim 5). The reference teaches that proliferating cells are examined using bromodeoxyuridine (BrdU) and apoptotic cells are evaluated using caspase 3 or CC3 (claim 20). The reference states that co-incubation of hippocampal progenitor cells with serum from depressed patients resulted in increased percentage of apoptotic and proliferating progenitors, as compared to serum from non-depressed patients, thereby predictive of “later development of depression” in chronic HCV patients treated with IFN-alpha.
16.		Even though Anacker et al and Borsini et al do not teach the HPC0A07/03C cell line as recited in claim 14, the references teach HPC03A07 cell line which is a hippocampal cell line from ReNeuron, wherein the cells are originally obtained from 12-week old fetus and are conditionally immortalized with the transgene encoding c-myc and a tamoxifen inducible estrogen receptor c-myc-ERTM (or c-mycERTAM as taught in the instant specification) (see Anacker et al, Supp Materials and Methods (pages 1-29), Cell culture; and instant specification, page 12, para 4), thus indicating that despite the variable nomenclature, the reference and the instantly claimed cells are referring to a hippocampal cell line isolated from the same fetal source (12 week old), conditionally immortalized by the same transgene (c-mycERTAM), and obtained from the same company (ReNeuron), therefore, would inherently have the same properties, absent evidence to contrary. 
17.		Anacker et al or Borsini et al do not teach culture medium comprising serum for proliferation and differentiation of cells.
18.		Kyllönen et al. teach that human serum affects and increases proliferation and differentiation of stem cells like human adipose stem cells (ASCs) in vitro (Abstract; Figures 2, . The reference states that serum conditions influence a cell response, which “is crucial to obtain research data with more clinical relevance” (page 11, col 2, para 1).
19.		Anacker et al, Borsini et al and Kyllönen et al do not teach results in a probability score format, or a patient with MCI or AD. However, the result is an intended outcome of the assay steps a-e. With respect to the conclusion of claim 1, the "wherein the outcomes  .....result in a probability …which indicates the likelihood of a patient ….(AD)” limitation at the end of the claim recites a result of the method, but not a step that is to be performed by the artisan. Upon performing the steps a-e of claim 1, one will necessarily have derived at a probability score that would indicate the likelihood of a patient with MCI getting converted to AD. Also to be noted is that the steps do not require that the patient is having MCI, i.e. the serum (from steps a and b) can be from any patient. The broadest reasonable interpretation of the claimed assay steps are construed as directed to a general in vitro cell-based assay comprising any patient population. 
20.			It would have been, therefore, obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify an in vitro cell based assay method comprising conditionally immortalized hippocampal progenitor cells and measuring proliferation and differentiation of the cells during culture as taught by Anacker et  al, by adding patient serum to the culture medium as taught by Borsini et al, for cellular response in view of the teachings of Kyllönen et al. The person of ordinary skill would have been motivated to use human serum as serum conditions influence a cell response, which “is crucial to obtain research data with more clinical relevance” (Kyllönen et al), and one would be motivated to use patient serum, as this would provide a more personalized approach for diagnostics or therapy in a clinical setting. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of the prior art references. 
prima facie obvious over the combined teachings of the prior art.

22.		Claims 1-3, 5, 8, 12, 14-20  are rejected under AIA  35 U.S.C. 103 as being unpatentable over Anacker et al (2011), , in view of Borsini et al (Jun 2016) and Kyllönen et al. (2013).
23.		The claims recite that the final serum concentration in the culture medium of step (a) and (b) is 0.5-5% (claim 2); and step (a) of claim 1 comprises that the serum is added 24 hours after seeding of cells (claim 3). Claim 19 recites that the apoptotic cell death is determined at the end of differentiation.
24.		The teachings of Anacker et al, Borsini et al, and Kyllönen et al are set forth above.
25.		Anacker et al, Borsini et al, or Kyllönen et al do not teach the concentration of serum during proliferation and differentiation steps a and b (claim 2); adding serum 24 hours after seeding (claim 3); and that the apoptotic cell death is determined at the end of differentiation (claim 19).
26.		However, the differences between the claimed method and the prior art method appears to be one of optimization of conditions of culture. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have optimized the culture conditions of hippocampal progenitor cell proliferation and differentiation to arrive at the administration conditions recited in the claims. See MPEP 2144.05: A. Optimization Within Prior Art Conditions or Through Routine Experimentation. 
27.		Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. 
28.  		Additionally, the timing of addition of serum or measurement of apoptotic cell death can be optimized as results-effective variables. In case of such culture parameters, one of skill in the art would clearly recognize that these are variable and can easily be optimized based upon the needs of the desired result, by a scientist in cell biology having expertise in culture techniques. As such, the timing of addition of serum or measurement of apoptotic cell death in a cell culture assay would amount to nothing more than routine experimentation that can be optimized (see In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  As optimization of culture conditions is routine in the art of cell culture experiments, the claims are considered to be prima facie obvious. 

29.		Claims 1-8, 12, 14-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Anacker et al (2011), in view of Borsini et al, (Jun 2016) and Kyllönen et al. (2013) and in further view of Jung-Testas et al (Exp Clin Endocrinol 86: 151-64, 1985 - abstract) and Foradori et al (Neurosc 149: 155-164, 2007). 
30.		Claim 4 recites that the culture medium comprises epidermal growth factor, basic fibroblast growth factor and 4-hydroxytestosterone. Claim 6 recites that the medium is changed from (a) to (b) and the medium of step (b) does not contain epidermal growth factor, basic fibroblast growth factor and 4-hydroxytestosterone, wherein step (b) has addition of serum at the start of differentiation period (claim 7).

32.		Anacker et al, Borsini et al or Kyllönen et al do not teach the use of 4-hydroxytestosterone in the culture medium.
33.		Jung-Testas et al teach culturing mouse fibroblasts (containing androgen receptor) in culture medium comprising androgen like testosterone or anti-hormone like tamoxifen. The reference teaches that testosterone increases cell proliferation, and the presence of tamoxifen inhibits growth stimulation. It is known that 4-hydroxytestosterone is a derivative of testosterone having anabolic and androgenic properties, and can bind to an androgen receptor.
34.	 	Foradori et al teach that androgen receptors are present in high levels in hippocampal neurons (Abstract).
35.			It would have been, therefore, obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify an in vitro cell based assay method comprising conditionally immortalized hippocampal progenitor cells and measuring proliferation and differentiation of the cells during culture in medium with or without 4-hydroxytamoxifen  as taught by the combined teachings of Anacker et  al, Borsini et al and Kyllönen et al, by using 4-hydroxytestosterone in view of the teachings of Jung-Testas et al and Foradori et al. The person of ordinary skill would have been motivated to use 4-hydroxytestosterone for hippocampal cell culture, as hippocampal neurons have high levels of androgen receptors, and testosterone increases cell proliferation while tamoxifen inhibits growth stimulation. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of the prior art references. 
prima facie obvious over the combined teachings of the prior art.

37.		Claims 1-3, 5, 8-12 and 14-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Anacker et al (2011), Borsini et al (Jun 2016) and Kyllönen et al. (2013), in view of Iliff EC (US PGPB 20030073887, 4/17/2003).
38.		The claims also recite determining the education status of the patient (claim 9), which is included in the statistical analysis (claim 11), and the total number of years of formal education (claim 10).
39.		The teachings of Anacker et al, Borsini et al and Kyllönen et al are set forth above.
40.		Anacker et al, Borsini et al or Kyllönen et al do not teach inclusion of patient education status.
41.		Iliff teaches an automated diagnostic system that requires patient data (Abstract), wherein diagnostic processing includes arranging symptoms and dialogue with patient (para 0009). The reference teaches the use of symptom objects comprising signs and symptoms, as well as aspects like patient’s education (understood to be formal), all of which contribute to data for diagnosis (para 0121, 0141, 0142). The reference also teaches evaluating diagnosis or scoring using probability and statistical formula, and a disease may be “deemed “ruled-in” based upon the scores (para 0196, 0416, 0423).
42.		It would have been, therefore, obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify an in vitro cell based assay method comprising conditionally immortalized hippocampal progenitor cells and measuring proliferation 
43.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.
	NOTE: It is suggested that amending claim 1 to recite an assay method using serum from a patient who has received a diagnosis of MCI (step (a)), would result in withdrawal of the 103 rejections

Conclusion

44.       	No claims are allowed. 
45.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:			
																                     
Grimes et al (Lancet 365: 1500-1505, 2005) 
(Grimes et al teach that the probability of a disease can be determined from likelihood ratios of test results in patients. The reference teaches that “likelihood ratios from ancillary tests improve diagnostic accuracy in a synergistic manner” (Abstract), wherein application of the likelihood factor “changes the diagnostic probability” (page 1501, col 1, para 2)).


46.		Applicant’s amendment necessitated the new ground(s) of rejection presented in the Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
47.		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, 
48.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
49.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	50.		Information regarding the status of an application may be obtained from 
	the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	

/A. D./
Examiner, Art Unit 1649
7 May 2021 

/DANIEL E KOLKER/
Supervisory Patent Examiner, Art Unit 1644